NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRAD BLANSETTE,                                 No.    16-15488

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00643-NVW

 v.
                                                MEMORANDUM *
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                            Submitted April 27, 2018**

Before:      FARRIS, CANBY, and LEAVY, Circuit Judges

      Brad Blansette appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of Blansette’s application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v. Colvin, 806 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
487, 492 (9th Cir. 2015), and we affirm.

      Blansette waived any challenge to the Administrative Law Judge’s (“ALJ”)

rejection of his testimony by failing to raise the issue before the district court. See

Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006). Blansette further waived

any contention that the ALJ failed to properly develop the record, or any

contention of error at steps two or three, by failing to raise the issues before the

district court. See id. We note, however, that substantial evidence supported the

ALJ’s rejection of Blansette’s description of the severity of his symptoms in light

of his reported daily activities, and his frequent failure to comply with

recommended or prescribed treatment. See Molina v. Astrue, 674 F.3d 1104, 1112-

14 (9th Cir. 2012).

      The ALJ provided several specific and legitimate reasons to reject Dr.

Campbell’s opinion: inconsistency with other objective medical evidence in the

record, reliance on Blansette’s unreliable self-reports, and inconsistency with Dr.

Campbell’s own unremarkable examination findings. See Tommasetti v. Astrue,

533 F.3d 1035, 1041 (9th Cir. 2008) (reliance on self-reports and inconsistency

with the physician’s own treatment notes); Batson v. Comm’r of Soc. Sec. Admin.,

359 F.3d 1190, 1195 (9th Cir. 2004) (inconsistency with other objective medical

evidence). Any error in relying on additional reasons was harmless. See Molina v.

Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (error is harmless where it is


                                           2                                     16-15488
inconsequential to the nondisability determination).

      By limiting Blansette to simple tasks with only occasional changes in work

setting, occasional interaction with the public and co-workers, and no fast-paced

production demands, the ALJ reasonably assessed specific functional limitations

based on the opinions provided by Dr. Gandhi and Dr. Janssen. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (affirming the ALJ’s

assessment of specific limitations in the RFC when supported by substantial

evidence).

      Substantial evidence supports the ALJ’s conclusion that Blansette was not

disabled based on the testimony of the Vocational Expert (VE). The ALJ properly

relied upon the VE’s testimony rather than Grid Rule 201.14 to conclude that

Blansette was not disabled because Blansette did not meet the criteria for the Grid

Rule. See Thomas v. Barnhart, 278 F.3d 947, 960 (9th Cir. 2002) (explaining that

the ALJ properly relies upon a VE’s testimony when the claimant fails to satisfy

the criteria for a Grid Rule). The VE properly identified a significant number of

jobs that Blansette could perform. See Guttierrez v. Comm’r of Soc. Sec., 740 F.3d

519, 529 (9th Cir. 2014) (concluding that 25,000 jobs nationwide is significant).

The ALJ did not err by failing to credit the VE’s testimony in response to a

hypothetical question that was unsupported by the record.

      Remand to the Commissioner to consider new evidence is inappropriate


                                         3                                     16-15488
because Blansette fails to show that the new evidence is material when it post-dates

the relevant period and does not include any new functional limitations. See Luna

v. Astrue, 623 F.3d 1032, 1034 (9th Cir. 2010) (explaining that evidence is material

when it bears directly on the matter and there is a reasonable possibility that it

would have changed the outcome).

      AFFIRMED.




                                           4                                    16-15488